Citation Nr: 1244214	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for bronchial asthma.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1959 to July 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that continued a 30 percent rating for bronchial asthma and denied entitlement to a TDIU. 

During the course of this appeal, a 60 percent rating for bronchial asthma was granted in a June 2009 rating decision; this did not satisfy the Veteran's appeal. 

After the issuance of the most recent Statements of the Case (dated in June and December 2009) and following certification of the appeal, the Board received additional evidence.  This evidence consists of a VA medical center (VAMC) records from September 2009; correspondence from Dr. I.S.P., M.D., dated in October 2009; and a statement from the Veteran dated in January 2010.  No waiver of consideration by the agency of original jurisdiction (AOJ) accompanied this evidence.  However, on remand, this evidence should be considered by the AOJ.

During the course of this appeal, the Court issued a decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein it held that a claim for a TDIU rating cannot be considered separate and apart from an increased rating claim.  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has maintained that his service-connected bronchial asthma interfered with his ability to maintain and obtain employment.  Thus, in light of Rice, the claim of entitlement to a TDIU rating is considered as part of the claim for a higher rating for the Veteran's service-connected bronchial asthma, rather than as a separate claim.



REMAND

The Veteran's most recent VA compensation and pension (C&P) examination for bronchial asthma was performed in July 2008.  In written argument submitted in January 2010 with his formal appeal, VA Form 9, the Veteran argued that the VA had not mentioned that he receives two shots of Xoliar every two weeks; after the shots, he has to wait two hours with his epinephrine autoinjector (Epi Pen) to see if there is a reaction; he also uses a nebulizer every six hours; and he uses a walker and a scooter for mobility.

In light of this contention that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his bronchial asthma.

As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's increased rating claim, this issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's bronchial asthma and any complications during the period of this claim.

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected bronchial asthma.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed.  

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner should comment on the effect the bronchial asthma has on the Veteran's ability to obtain or maintain employment.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


